DETAILED ACTION
The Amendment filed December 20, 2021 has been entered. Claims 1, 8, 9, and 11 have been amended. Claim 10 has been canceled. Currently, claims 1-9 and 11-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered and are partially persuasive.

Regarding the Applicant’s response to the rejection of claims 1, 10, and 11 under Double Patenting, the response is acknowledged. Furthermore, the rejection has been updated and presented below in response to the Applicants claim amendments filed 12/20/2021. 

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/20/2021, with respect to the rejection of claim 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112(b) has been withdrawn.

Regarding the Applicants argument that Mault fails to teach a mount, wherein th flow sensor and the reusable base are provided in the mount, and wherein the mount is secured to a surface at a bedside of a patient, the Examiner respectfully disagrees (see Applicant Argument/Remarks Made in an Amendment, filed 12/20/2021, page 7).
Mault teaches in para. [0013] that the system may be integrated into a ventilator. Therefore, as the sensor 30 and the base 32 are a part of the ventilator, it is the view of the Examiner that the system includes a mount by which the sensor 30 and base 32 are attached to the ventilator system such that the ventilator is considered to include a mount. Furthermore, the Examiner has considered that the ventilator system with associated mounting mechanisms have surfaces which the sensor 30 and base 32 are attached to and is located adjacent to a patient for the purpose of providing ventilation to a patient.
Therefore, the rejection of claim 1 under 35 U.S.C. 103 over Mault is updated and maintained as presented below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2-9 and 12-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-8 and 11-18 of prior U.S. Patent No. 10,514,284. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,514,284. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application are a broader recitation of the limitations of claim 9 of U.S. Patent No. 10,514,284.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mault et al. (US PGPUB 2001/0029340 A1, hereinafter Mault).

Regarding claim 1, Mault teaches a flow sensor system comprising: a flow sensor for sensing flow of a fluidic medicament (see Fig. 4 and 5, flow sensor 30; see also [0040]-[0044] and [0050]-[0051], sensor module 30 comprises flow sensors and is used to deliver medicament (ventilator gases) to a patient); and a reusable base (see Fig. 5, reusable base 32), wherein the flow sensor is configured to be removably connected to the reusable base (see [0040]-[0044] and [0050]-[0051], sensor module 30 removable connected to the reusable base 32); and a mount, wherein the flow sensor and reusable base are provided in a mount, and wherein the mount is secured at a bedside of a patient (see [0013], 
Mault fails to specifically teach that the base includes a rechargeable battery.
However, Mault does teach that the base is a standalone unit that conducts readings of the sensor module (see [0040]-[0044] and [0050]-[0051], module 32 is a standalone unit that clips to the sensor module 30 and has the electronic circuitry to measure and analyze flow rates and gas component compositions).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Mault such that the reusable base contained a rechargeable battery. This would further allow the base to be a standalone unit by improving the mobility of the device.
 
Allowable Subject Matter
Claims 2-9 and 11-19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 (Double Patenting), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-9 and 11-19, Mault above represents the best art of record. However, Mault fails to encompass all of the limitations of dependent claim 2.
Specifically, Mault fails to critically teach that the reusable base comprises a plurality of contacts configured to electrically engage corresponding electrically active portions of the flow sensor and corresponding electrically active portions of a charger configured to recharge the rechargeable battery in the reusable base.
claims 2-9 and 12-19 and the examiner can find no teachings for the flow sensor system as claimed which specifically includes that the reusable base comprises a plurality of contacts configured to electrically engage corresponding electrically active portions of the flow sensor and corresponding electrically active portions of a charger configured to recharge the rechargeable battery in the reusable base, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855